First Quarter 2011 Earnings Call May 10, 2011 Opening Comments John Barker SVP and Chief Communications Officer 3 Agenda Business Highlights •Update on Arby’s strategic alternatives •Key first quarter 2011 results Roland Smith Financial Results and Outlook •First quarter 2011 financial overview •Cash flow and debt capitalization •Dividends and share repurchases •2011 Outlook Steve Hare Wendy’s Key Initiatives and Global Expansion Roland Smith Q&A 4 Forward-Looking Statements and Regulation G This presentation, and certain information that management may discuss in connection with this presentation, may contain statements that are not historical facts, including, importantly, information concerning possible or assumed future results of our operations.Those statements constitute “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995 (the “Reform Act”).For all our forward-looking statements, we claim the protection of the safe harbor for forward-looking statements contained in the Reform Act. Many important factors could affect our future results and could cause those results to differ materially from those expressed in or implied by our forward-looking statements.Such factors, all of which are difficult or impossible to predict accurately, and many of which are beyond our control, include but are not limited to those identified under the caption “Forward-Looking Statements” in our most recent earnings press release and in the “Special Note Regarding Forward-Looking Statements and Projections” and “Risk Factors” sections of our most recent Form 10-K and subsequent Form 10-Qs. In addition, this presentation and certain information management may discuss in connection with this presentation reference non-GAAP financial measures, such as earnings before interest, taxes, depreciation and amortization, or EBITDA.Reconciliations of non-GAAP financial measures to the most directly comparable GAAP financial measure are in the Appendix to this presentation, and are included in the earnings release and posted on the Investor Relations section of our website. Business Highlights Roland Smith President & Chief Executive Officer 6 Strategic Alternatives Update •In January 2011, announced exploring strategic alternatives for Arby’s, including a sale of the brand •Potential bidders interested and active •Focused on completing process as quickly as possible •Benefits of the potential sale –Focus resources on Wendy’s –Deleverage the balance sheet 7 Q1 2011 Business Overview •Revenues grew 1.2% to $848 million •Adjusted EBITDA*, including Arby’s, was $83.5 million –Performance met Company’s expectations –Includes significant increase in commodities versus prior year –Includes incremental advertising for Wendy’s breakfast expansion in new markets * See Appendix 8 Q1 2011 N.A. Same-Store Sales Systemwide*0.0% Company-owned-0.9% Franchise+0.3% Company Restaurant Margin Q1 201113.4% Q1 201015.4% -200 bps Margin Variances -110 bps New breakfast advertising -80 bps Increased commodities March February January 99¢ Everyday 99¢ Everyday Value Menu Value Menu Asiago Ranch Asiago Ranch Chicken Club Chicken Club Fish & Chips Fish & Chips * Q1 2011 U.S. Systemwide same-store sales were +0.3% 9 Q1 2011 N.A. Same-Store Sales Systemwide+5.5% Company-owned+6.8% Franchise+4.8% Company Restaurant Margin Q1 201110.6% Q1 201010.8% March February January Margin Variances -160 bps Increased commodities -20 bps Q1 2011 Results and Full-Year Outlook Steve Hare Chief Financial Officer 11 Q1 2011 Results *See Appendix. 12 Pro Forma Adjusted EBITDA *See Appendix. •Q1 2011 pro forma adjusted EBITDA* was $75 million −Excludes Arby’s adjusted EBITDA* of $8.5 million •Arby’s adjusted EBITDA includes brand G&A and an allocation of corporate G&A −Arby’s portion of the allocation of corporate G&A in Q1 2011 was $8.8 million, which is equivalent to the expected pro forma amount of corporate G&A savings 13 Cash Flow Q1 2011 14 Consolidated Debt *See Appendix. 15 •Quarterly Cash Dividend −$0.02 per share −Payable on June 15, 2011 to stockholders of record as of June 1, 2011 •Stock Repurchases −Total amount authorized and available is $250 million −No repurchases during the first quarter due to Arby’s strategic alternatives process Dividends and Stock Repurchases 16 Commodity Prices Increasing Significantly in 2011 17 Revised 2011 Outlook •Expect $330-340 million pro forma adjusted EBITDA1 •Key Assumptions: –Wendy’s same-store sales growth +1% to +3% –Flat to slightly negative Wendy’s company-operated restaurant margin2 –Capital expenditures of $145 million 1 Assumes sale of Arby’s and related G&A reductions occurred as of the beginning of 2011. 2 Includes incremental new breakfast advertising expense in 2010 and 2011. Wendy’s Initiatives & Global Expansion Roland Smith President & Chief Executive Officer 19 Value Hamburgers Salads Fries 20 Wendy’s Q2 2011 Marketing Calendar June May April Natural-Cut Fries with Sea Salt Natural-Cut Fries with Sea Salt Flavor Flavor Dipped Dipped Chicken Chicken Bacon Bacon Mushroom Mushroom Melt Melt Coming in July: Fresh Berry Frosty 21 Wendy’s #1 in Salad Category Share of QSR/Fast Casual Entrée Salads Source: Third Party Research, for 3 month period ended January 2011 1st 2nd 3rd 22 Dave’s Hot ‘N Juicy Cheeseburgers 23 Enhanced Chicken Menu Asiago Ranch Q1 2011 Gold Chicken Q4 2011 Enhanced Filet Q3 2010 24 Strategic Pricing •Strategic pricing model provides information on demand elasticity for pricing actions •Wendy’s implementing selective price increases in •Objective is to partially offset commodity increases while protecting transactions and market share 25 Wendy’s Facility Remodels Artist rendering of a Wendy’s facility remodel. 26 QSR Annual Sales: Hamburger Category Source: industry reports QSR Breakfast Opportunity $7 bil Late Night $42 bil Core $13 bil Breakfast 27 Wendy’s Breakfast Update •Awareness, trial and repeat rates improving •Sales trends growing •Annualized average weekly sales meeting incremental breakfast sales target of $150,000 –10% sales lift to $1.4 million average unit volumes 28 Breakfast Products Score High with Consumers Artisan Egg Sandwich 9.2 out of 10.0 Mornin’ Melt Panini 9.1 out of 10.0 Biscuit Sandwich 9.1 out of 10.0 Fire Roasted Burrito 9.0 out of 10.0 All Top-2 Box scores of 95% or higher Average Attribute Score: 29 2011 Breakfast Expansion Timeline Q4 Q2 Q3 Q1 STORES YE CONVERT STORES NEW
